Citation Nr: 0828119	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which denied 
an application to reopen a claim for service connection for 
paranoid schizophrenia.  This issue was reopened and remanded 
in a February 2008 Board decision.  It returns now for 
appellate consideration.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Muskogee, Oklahoma RO.  
A transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

The evidence is at least in equipoise that the veteran's 
paranoid schizophrenia is related to active service.


CONCLUSION OF LAW

The veteran's paranoid schizophrenia was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309, 3.384 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, 
the Board is granting in full the benefit sought on appeal.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The veteran contends he has paranoid schizophrenia as a 
result of active service.  For the reasons that follow, the 
Board concludes that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including psychosis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As an initial matter, the Board notes that medical evidence 
establishes that the veteran has paranoid schizophrenia.  VA 
treatment records show that the veteran has a current 
diagnosis of chronic paranoid-type schizophrenia.  This 
diagnosis was confirmed at a March 2008 VA psychiatric 
examination.  Additionally, the veteran is receiving 
disability benefits from the Social Security Administration 
based in large part on his paranoid schizophrenia.  In light 
of the foregoing, the Board finds that there is medical 
evidence of a current disability, thereby satisfying the 
first element of service connection.  See Hickson, supra. 

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The Board has reviewed the 
veteran's service medical records and finds that they are 
negative for any complaints, treatment, or diagnosis of 
schizophrenia during service.  The records do reveal, 
however, that in August 1986 the veteran was evaluated for 
stress and psychiatrically cleared for duty.  There is no 
separation examination report available to show whether any 
psychiatric conditions were noted upon discharge from 
service.  

The veteran has submitted a letter dated in March 2007 from a 
former Army chaplain with whom the veteran had previously 
worked as a chaplain assistant.  In this letter, the former 
chaplain recalls that in early 1987 the veteran had started 
exhibiting unusual behavior, e.g., constantly chewing his 
nails and appearing nervous most of the time.  The veteran 
was sent to a psychologist at Kaiserlautern Army Chapel for 
therapy and treatment.  The veteran saw a psychologist every 
week for the next three to four months and was treated for 
psychological problems during that time.  

The veteran was afforded a VA examination in March 2008, as 
mentioned above, to evaluate the current nature and etiology 
of his paranoid schizophrenia.  The Board finds the 
examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  Following a review of the 
claims file and a thorough psychiatric evaluation, the 
examiner gave the opinion that the veteran's paranoid 
schizophrenia likely had its onset during military service.  
The examiner noted that there was some evidence suggesting 
that a chaplain had noticed odd behavior and referred the 
veteran for psychological help while he was on active duty.  
The examiner explained that the likelihood of in-service 
onset was substantiated by evidence suggesting that 
schizophrenia typically has its onset in men in the early to 
mid-twenties.  Therefore, the symptoms observed by the 
chaplain were likely the early prodromal phase of 
schizophrenia.  This opinion is not contradicted by any of 
the evidence of record.  

Given the veteran's current diagnosis of paranoid 
schizophrenia, the evidence of treatment for psychological 
problems in service, and the medical evidence linking the 
current symptomatology to the in-service psychological 
treatment, the Board concludes that the evidence is at least 
evenly balanced as to whether the veteran's paranoid 
schizophrenia is related to active service, and, therefore, 
service connection is warranted.  The benefit-of-the-doubt 
rule has been applied in reaching this decision.  See 38 
U.S.C. § 5107(b) (West 2002); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


